Mr. Justice Strong
delivered the opinion of the court.
These eases are in all essential particulars like the case of The United States v. Eight Hundred and Forty-four Lots and Ten Squares, of Ground, the property of John Slidell; The Confiscation Cases, 20 Wall. 92. What we have said in reference to that ease is equally applicable to these,
Mr. Attorney General and Mr. Thomas J. Durant for plaintiff in error.
Mr. O. M. Conrad and Mr. C. Cushing for defendants in error.
In each case the judgment of the Circuit Court is reversed, and the cause is remanded with instructions to affirm the judgment or decree of the District Court. Reversed.
Clirrord, Davis and Field, JJ., dissented.